DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-11, 13, 17, 20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cochran et al. (US 2006/0195704) (hereafter Cochran).
As per claims 1, 13, 17, 22 Cochran teaches a data storage device comprising: 
a storage (fig. 1B, 112); 
a buffer memory (fig. 3, 304, 308); and 
a controller ([0056] describes how the methods are implemented on a controller), wherein the controller is configured to: 
control at least one of an input of data to and an output of data from the storage in response to a request transmitted from a host device (see fig. 4C describing writing to the storage array; fig. 4D describing a read); 

receive read data read from the storage and cached in the buffer memory (fig. 4D, 442), decrypt the read data, and provide the decrypted is read data to the host device (fig. 4D; 444, 446).
As per claims 2 and 23, Cochran teaches wherein the controller comprises: 
a memory interface controller (fig. 3, 302) configured to encrypt the write data and to provide a communication channel between the controller and the storage (As illustrated in fig. 3 with the arrow to duplexed cache); and 
a host interface controller configured to decrypt the read data and to provide a communication channel between the controller and the host device (As illustrated in fig. 3, with arrow to channel host adapters).
As per claim 9, Cochran teaches wherein the write data transmitted from the host device and cached in the buffer memory includes at least one of user data and update information of system data ([0002], private customer data).
As per claim 10, Cochran teaches wherein the read data read from the storage and cached in the buffer memory includes user data and system data ([0002], private customer data).
As per claims 11 and 20, Cochran teaches wherein the controller encrypts system data satisfying preset conditions among system data that change during an operation of the controller and stores the encrypted system data in the storage ([[035] wherein the data can bypass encryption when inappropriate or unwarranted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12, 14, 16, 18, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran as applied to claims 2, 13, 17, 20 and 23 above, and further in view of Akiyama et al. (US 2011/0145680)(hereafter Akiyama).
As per claims 3, 14 and 18, Cochran teaches all the limitations of claims 2, 13 and 17.  Cochran does not explicitly teach wherein the memory interface controller comprises an encryption circuit including at least one encoder, and wherein the host interface controller comprises a decryption circuit including at least one decoder.
However, Akiyama teaches wherein the memory interface controller comprises an encryption circuit including at least one encoder, and wherein the host interface controller comprises a decryption circuit including at least one decoder (fig. 2, 236).
It would have been obvious before the effective filing date of the claimed invention to have combined the encoder/decoder of Akiyama with the storage device of Cochran because it encodes user data to reduce error rate in reading from storage ([0069]).
As per claim 4, Akiyama teaches wherein the write data is divided on a preset chunk basis, cached in the buffer memory, and encrypted in parallel by the plurality of encoders of the encryption circuit ([0061] describes the parallel process).	
As per claim 5, Akiyama teaches wherein each of the at least one encoder is operated in a pipeline manner ([0056]).

an encryption circuit configured to encrypt at least one of user data or system data that is transmitted from the host device and cached in the buffer memory (fig. 3, encryption engine); 
a first decryption circuit configured to decrypt at least one of user data or system data that is read from the storage and cached in the buffer memory (fig. 3, 312; [0002] private customer data); and 
a second decryption circuit configured to decrypt system data that is read from the storage and cached in the buffer memory (fig. 3, 316 wherein system data is data stored within the system; also see [0001] account numbers).
Cochran does not explicitly teach an encryption circuit including at least one encoder, a first decryption circuit including at least one decoder, a second decryption circuit including at least one decoder.
However, Akiyama teaches an encryption circuit including at least one encoder
a first decryption circuit including at least one decoder, and a second decryption circuit including at least one decoder ([0236]).
It would have been obvious before the effective filing date of the claimed invention to have combined the encoder/decoder of Akiyama with the storage device of Cochran because it encodes user data to reduce error rate in reading from storage ([0069]).
Claims 6, 15, 19, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cochran and Akiyama as applied to claim 3, 14, 18, and 23 above, and further in view of Yun et al. (US 2011/0122982) (hereafter Yun).


However, Yun teaches wherein a bandwidth of a device synchronizes with a bandwidth of another device ([0085]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the bandwidth synchronization of Yun with the devices of the combination of Cochran and Akiyama because it improves system performance by solving bandwidth bottlenecks ([0010]).  	
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kudoh et al. (US 2012/0137139) teaches a data storage device, data control device and method for encrypting data.  Ware (US 2014/0149775) teaches dynamically changing data access bandwidth selectively enabling and disabling data links.  Rao (US 2014/0337598) teaches modulation of flash programming based on host activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139